Exhibit 10.2

CARMAX, INC.
NOTICE OF RESTRICTED STOCK UNIT GRANT






[Date]


                    
                    
                    


Dear                     :


The Board of Directors of CarMax, Inc. (the “Company”) wants to provide you with
an opportunity to share in the success of our Company.  Accordingly, I am
pleased to inform you that, as of _________________ (the “Grant Date”), the
Compensation and Personnel Committee of the Board of Directors of the Company
(the “Committee”) exercised its authority pursuant to the CarMax, Inc. 2002
Stock Incentive Plan, as amended and restated (the “Plan”) and granted you
Restricted Stock Units of the Company (the “Restricted Stock Units”) as set
forth herein.


The Restricted Stock Units are subject to the provisions of the Plan.  The
Committee administers the Plan.  The terms of the Plan are incorporated into
this Notice of Restricted Stock Unit Grant (the “Notice of Grant”) and in the
case of any conflict between the Plan and this Notice of Grant, the terms of the
Plan shall control.  All capitalized terms not defined herein shall have the
meaning given to them in the Plan.  Please refer to the Plan for certain
conditions not set forth in this Notice of Grant.  Additionally, a copy of a
Prospectus for the Plan, which describes material terms of the Plan, can be
found on The CarMax Way.  Copies of the Prospectus, the Plan and the Company’s
annual report to shareholders on Form 10-K for fiscal year 20__ are available
from the Company’s corporate secretary at (804) 747-0422.


Number of Restricted Stock Units:                 
Grant Date Fair Market Value:                    


A.
Vesting of Restricted Stock Units



Except as otherwise provided in this Notice of Grant, all the Restricted Stock
Units will vest and become nonforfeitable on [INSERT VESTING DATE] (the
"Specified Date") or such earlier date as may be provided in this Notice of
Grant or the Plan (collectively, the “Vesting Date”) provided you continue to be
employed by the Company or one of its Subsidiaries from the Grant Date until the
Vesting Date.  No Restricted Stock Units may vest after the Specified Date and
all unvested Restricted Stock Units remaining after the Specified Date will
terminate and be completely forfeited. If prior to any Vesting Date, your
employment with the Company and its Subsidiaries terminates for any reason other
than those described in Sections B.1, B.2 or B.3, then any unvested Restricted
Stock Units (and any related dividend equivalent rights) subject to this Notice
of Grant shall terminate and be completely forfeited on the date of such
termination of your employment. To the extent that you do not vest in any
Restricted Stock Units, all interest in such units, the related shares of
Company Stock, and any related dividend equivalent rights shall be forfeited.
You shall have no right or interest in any Restricted Stock Unit or related
share of Company Stock that is forfeited. Prior to payment, the Restricted Stock
Units are not transferable by you by means of sale, assignment, exchange, pledge
or otherwise.


B.
Additional Vesting and Forfeiture Provisions



1.
Termination Without Cause or for Good Reason. If (a) the Company terminates your
employment with the Company and its Subsidiaries for any reason other than Cause
(as defined in Section B.4), or (b) you have an effective severance or
employment agreement with the Company or one of its Subsidiaries and you
terminate your employment for “Good Reason” (as defined in such agreement), if
applicable, then:









--------------------------------------------------------------------------------



(i) if your employment terminates on or after the Grant Date but prior to the
first anniversary of the Grant Date, all of your Restricted Stock Units will be
immediately forfeited, effective as of the date of your termination;


(ii) if your employment terminates on or after the first anniversary of the
Grant Date but prior to the second anniversary of the Grant Date, one-third of
your Restricted Stock Units will become immediately vested and nonforfeitable
and your remaining Restricted Stock Units will be immediately forfeited,
effective as of the date of your termination; and


(iii) if your employment terminates on or after the second anniversary of the
Grant Date but prior to the Vesting Date, then two-thirds of your Restricted
Stock Units will become immediately vested and nonforfeitable and your remaining
Restricted Stock Units will be immediately forfeited, effective as of the date
of your termination.


2.
Death or Disability. If your employment by the Company and its Subsidiaries
terminates because you die or become Disabled, all Restricted Stock Units will
become immediately vested and nonforfeitable, effective as of the date of the
termination of your employment.



3.
Retirement. If (a) your employment with the Company and its Subsidiaries
terminates, (b) such termination is not for Cause, not due to your death or
Disability, and not otherwise covered by Section B.1, and (c) as of the date of
the termination you have: (i) attained 55 years of age and completed ten years
or more of continuous employment with the Company or its Subsidiaries; (ii)
attained 62 years of age and completed seven years or more of continuous
employment with the Company or its Subsidiaries; or (iii) attained 65 years of
age and completed five years or more of continuous employment with the Company
or its Subsidiaries; then all Restricted Stock Units will become immediately
vested and nonforfeitable, effective as of the date of the termination of your
employment.



4.
Termination For Cause. Upon termination of your employment with the Company or
one of its Subsidiaries for Cause, and notwithstanding anything in Section B to
the contrary, your Restricted Stock Units will immediately and automatically
without any action on the part of you or the Company, be forfeited, effective as
of the date of your termination. For purposes of this Notice of Grant, “Cause”
shall mean the following: (a) if you have an effective severance or employment
agreement with the Company or one of its Subsidiaries with a definition of
"Cause," then “Cause” shall have the meaning set forth in your employment or
severance agreement; or (b) if you do not have an effective severance or
employment agreement with the Company or one of its Subsidiaries with a
definition of "Cause," then “Cause” shall mean that the Company or one of its
Subsidiaries has any reason to believe any of the following: (i) you have
committed fraud, misappropriation of funds or property, embezzlement or other
similar acts of dishonesty; (ii) you have been convicted of a felony or other
crime involving moral turpitude (or pled nolo contendere thereto); (iii) you
have used, possessed or distributed any illegal drug; (iv) you have committed
any misconduct that may subject the Company or one of its Subsidiaries to
criminal or civil liability; (v) you have breached your duty of loyalty to the
Company or one of its Subsidiaries, including, without limitation, the
misappropriation of any of the Company’s or its Subsidiaries’ corporate
opportunities; (vi) you have committed a serious violation or violations of any
Company policy or procedure; (vii) you refuse to follow the lawful instructions
of any Company management; (viii) you have committed any material
misrepresentation in the employment application process; (ix) you have committed
deliberate actions, including neglect or failure to perform the job, which are
contrary to the best interest of the Company or one of its Subsidiaries; or (x)
you have continually failed to perform substantially your duties with the
Company or one of its Subsidiaries.



5.
Change in Full-Time Employment Status.  In the event that your employment with
the Company or one of its Subsidiaries changes from full-time to part-time for
any reason, your Restricted Stock Units will be immediately forfeited, effective
as of the date of the change. Employees on authorized leave (as determined under
the Company’s or its Subsidiary's authorized leave policy) will not be
considered as having terminated merely by reason of the leave.









--------------------------------------------------------------------------------



C.
Payment for Restricted Stock Units



1.
Payment Schedule. Payment for your Restricted Stock Units shall be made in cash
upon the earlier to occur of the two payment dates set forth below (the earlier
date shall be the "Payment Date").

        
a)
Specified Date. One hundred percent (100%) of the unpaid Restricted Stock Units
(and related dividend equivalent rights), if vested, shall be paid upon the
Specified Date.



b)
Separation from Service. One hundred percent (100%) of the unpaid Restricted
Stock Units (and related dividend equivalent rights), if vested, shall be paid
upon your "Separation from Service" (as defined in Code section 409A) due to the
Company involuntarily terminating your employment other than for Cause or due to
you terminating your employment for Good Reason, if applicable (collectively, an
“Involuntary Separation”).



In the event payment is made pursuant to your Involuntary Separation, such
payment shall be made within 60 days following your Involuntary Separation.
Notwithstanding anything herein to the contrary, distributions may not be made
to an individual who is a Key Employee (as defined below) as of his or her
Involuntary Separation before the date which is six (6) months after the date of
the Key Employee’s Involuntary Separation (the "Key Employee Delay Period"). Any
payments that would otherwise be made during this period of delay shall be
accumulated and paid in the calendar month following the last day of the Key
Employee Delay Period. For purposes of this award, Key Employee means an
employee who, as of December 31st of a calendar year, meets the requirements of
Code section 409A(a)(2)(B)(i) to be treated as a "specified employee" of the
Company, i.e., a key employee (as defined in Code section 416(i)(1)(A)(i), (ii)
or (iii) applied in accordance with the regulations thereunder and disregarding
Code section 416(i)(5)). If you meet the criteria in the preceding sentence, you
will be considered a Key Employee for purposes of the Plan and this award for
the 12-month period commencing on the next following April 1.
  
2.
Restrictions on Value. The value of each Restricted Stock Unit on the Payment
Date shall equal the Fair Market Value of a share of Company Stock, with certain
exceptions as noted below. The value on the Payment Date of each Restricted
Stock Unit shall not exceed __________, and shall not be less than __________,
the Grant Date Fair Market Value of one share of Company Stock. Accordingly, on
the Payment Date, the Company’s payment obligations shall not exceed $__________
per Restricted Stock Unit, and shall not be less than $__________ per Restricted
Stock Unit.



3.
Expiration upon Payment. Upon each cash payment in accordance with this Notice
of Grant, the portion of the Restricted Stock Units attributable to such payment
shall be extinguished and such number of Restricted Stock Units will not be
considered to be held by you for any purpose.



D.
No Shareholder Rights



The Restricted Stock Units shall not represent an equity security of the Company
and shall not carry any voting or dividend rights. However, you will have the
right to receive payments equivalent to dividends as set forth below. You are an
unsecured general creditor of the Company with respect to any payment relating
to vested Restricted Stock Units.


E.
Dividend Equivalent Rights



You shall accumulate dividend equivalent rights on each Restricted Stock Unit in
an amount equal to the dividends paid, if any, with respect to a share of
Company Stock on each date that a dividend is paid on the Company Stock from the
Grant Date to the Payment Date.  The dividend equivalent rights shall be
converted into additional Restricted Stock Units based on the Fair Market Value
of a share of Company Stock on the date the dividend is paid and shall
accumulate and be paid in cash when the payment for the corresponding Restricted
Stock Unit is made.  Such additional Restricted Stock Units shall be subject to
the same forfeiture restrictions as apply to the Restricted Stock Unit to which
they relate.








--------------------------------------------------------------------------------



F.
Tax Withholding



The Company or its Subsidiary may withhold from your Restricted Stock Units or
payments under Section C the amount of taxes required by any federal, state, or
local government to be withheld or otherwise deducted and paid with respect to
the vesting and payment of your Restricted Stock Units (“Tax Withholdings”),
including without limitation, the Federal Insurance Contributions Act ("FICA")
tax imposed and the income tax withholding related to such FICA amounts. At its
discretion, the Company or its Subsidiary may require you to reimburse it for
any Tax Withholdings and withhold any payments, in whole or in part, until the
Company or its Subsidiary is so reimbursed.  The Company or its Subsidiary shall
also have the unrestricted right to withhold from any other cash amounts due (or
to become due) from the Company or its Subsidiary to you, including from your
wages or commissions, an amount equal to any Tax Withholdings. The Company or
its Subsidiary shall report the payment of any Tax Withholdings and other
related information to the appropriate governmental agencies as required under
applicable laws.


G.
Change of Capital Structure



If the number of outstanding shares of the Company Stock is increased or
decreased as a result of a stock dividend, stock split, subdivision or
consolidation of shares, or other similar change in capitalization, the number
of Restricted Stock Units, and the Grant Date Fair Market Value will
automatically be adjusted, as provided in the Plan and as the Committee shall
determine to be equitably required so as to preserve the value of the Restricted
Stock Units that existed immediately before the change.


H.
Miscellaneous



The grant of these Restricted Stock Units does not obligate the Company or any
of its Subsidiaries to continue your employment.  If there is any litigation
involving the Restricted Stock Units, each party will bear its own expenses,
including all legal fees, except that in the event of an action brought by you
under this Notice of Grant following a Change of Control, then insofar as such
action is not deemed to be frivolous by the arbitrator, the Company shall bear
all expenses related to the arbitration, including all legal fees incurred by
you. The Committee shall have the authority to interpret and administer this
Notice of Grant.


I.
409A Compliance



The Restricted Stock Units are intended to comply with Code section 409A and
official guidance issued thereunder. Notwithstanding anything herein to the
contrary, this Notice of Grant shall be interpreted, operated and administered
in a manner consistent with this intention.


J.
Acceptance



By accepting this grant online, this Notice of Grant, together with the Plan,
will become the entire agreement between you and the Company with respect to the
subject matter hereof, and will be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Virginia without regard to
conflict of law provisions in any jurisdiction. This Notice of Grant supersedes
all prior discussions, negotiations, understandings, commitments and agreements
with respect to such matters. By accepting this grant online, you agree that you
are in compliance with, and will abide by, the Company’s “Policy Against Insider
Trading” which can be found on The CarMax Way. You also agree not to sell
Company Stock at a time when other applicable laws prohibit a sale. This
restriction will apply as long as you are an employee, consultant or director of
the Company or one of its Subsidiaries.




Sincerely,
[Name, Title]






